PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











-BEFORE THE PATENT TRIAL AND APPEAL BOARD-


Application Number: 14/057,710
Filing Date: 18 Oct 2013
Appellant(s): MULYE, Nirmal



__________________
Jonathan Ball
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 17, 2021.

March 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 7, 8, 34, 39-41, 44, and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kesarwani et al. (Pub. No. US 2007/0071819 Al, Filed May 30, 2006 -of record in PTO-892 dated 02/09/2015) as evidenced by Garti et al. (US 2010/0143462 Al, Published June 10, 2010 - of record in IDS dated 01/05/2015) and Remington’s Pharmaceutical Sciences (17th Edition, Mack Publishing Company, Page 1614, Published 1985 -of record in IDS dated 01/05/2015).
Claims 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kesarwani et al. as evidenced by Remington’s and Garti as applied to claims 1-5, 7, 8, 34, 39-41, 44, and 45 above, and further in view of Rudnic et al. (Patent No. 5,326,570 Date of Patent July 5, 1994 - of record in IDS dated 01/05/2015).
Claims 22, 23, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kesarwani et al. as evidenced by Remington’s and Garti as applied to claims 1-5, 7, 8, 34, 39- 41, 44, and 45 above, and further in view of Bechgaard et al. (Patent No. 4,606,909, Date of Patent August 19, 1986 - of record in IDS dated 01/05/2015).
NEW GROUNDS OF REJECTION
There are no new grounds of rejection. 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
There are no withdrawn rejections.
RESPONSE TO ARGUMENTS
The Appellant made the following arguments to traverse the rejections.
1. A person of ordinary skill would not make a unit dosage form from only part of the composition of Kesarwani’s example 1. Kesarwani teaches a composition comprising an extended release unit and at least one enteric release unit comprising a coating (Abstract). Kesarwani does not disclose a unit dosage form “wherein all of the pellets in the unit dosage form are uncoated” as claimed. The rejection is based on Part A of the composition while disregarding or eliminating Part B of the same example. In Kesarwani’s compositions, any unit dosage form comprising Part A would also have Part B. Any allegation otherwise is clearly based on improper hindsight. The Examiner failed to articulate any technical reasoning that would have led a person of ordinary skill in the art to disregard half of the composition which was deliberately designed to achieve certain release profiles. There would not have been a reasonable expectation of success in making a composition suitable for administration by excluding a functional part of a composition. There would have been no motivation to formulate a dosage form using only half of the components, particularly when the excluded part is required to provide a therapeutic release profile. 
2. The examiner relied on many more hindsight modifications to reject the claims. As explained by inventor Dr. Muyle in a Rule 132 Declaration submitted on May 17, 2019 (Exhibit A), the examiner proposes replacing the water soluble copovidone binder from example 1 with 
 3. Separate consideration is requested for claims 7 and 8 which specify weight ratios that do not include a 50:50 weight ratio. The examiner’s hindsight modifications of example 1 are only alleged to result in a composition comprising a 50:50 weight ratio. The examiner fails to cite any disclosure in Kesarwani that would overlap with ranges of claims 7 and 8. The conclusory allegations on page 6 of the office action are not found in Kesarwani. Specifically, Kesarwani does not each 2.3% ethyl cellulose, above 0 HPMC, or less than 7 ethyl cellulose. Without disclosure of any one of these components, the entire calculation is untethered to the reference itself and appears to be purely arbitrary. At best, Example 1 Part A includes 4.7 wt. % 
  4. Separate consideration is also requested for claims 22-24 which require pellet diameters. The examiner has failed to articulate as to why a POSA would have modified the pellet diameter for uncoated pellets from an entirely different formulation of an entirely different drug which exists as coated pellets. 
Appellant’s arguments were fully considered but are unpersuasive for the following reasons.
1. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). All claim limitations and motivation to modify are present in the prior art as described in the final office action dated March 17, 2021. 
Pages 8-9 of the final office action dated March 17, 2021 explain the reason for excluding coated pellets from the dosage form. The purpose of Kesarwani is to form a modified release carbamazepine composition which comprises (i) at least one extended release unit comprising carbamazepine and (ii) at least one enteric release unit comprising a coating of one or more enteric polymers over an extended release or immediate release core of carbamazepine (paragraphs 0020-0022). The term “modified release” is defined as including prolonged, sustained, controlled, and extended release (paragraph 0042). It would have been obvious to a 
Paragraphs 0004 and 0007 of Kesarwani are in the Background section of the reference. Nowhere does Kesarwani attribute dosage form descriptions in paragraphs 0004 and 0007 to enteric coated pellets. Paragraph 0004 describes therapeutic blood serum concentrations of carbamazepine and current dosage regimes. Paragraph 0007 states that it is important to avoid dose dumping because it causes toxic side effects. A person skilled in the art would have been 
2. The rejection makes two modifications of the composition in Part A. In the first modification, copovidone is replaced with ethyl cellulose. There would have been a reasonable expectation of success in making such modification because Kesarwani teaches that copovidone and ethyl cellulose, among thirteen others, are suitable for use as one or more binders (paragraph 0064). Copovidone and ethyl cellulose are considered as equivalent binders, and replacing one equivalent with another would have been obvious since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.   
In the second modification, hydroxypropyl methylcellulose is replaced with a mixture of hydroxypropyl methylcellulose and ethyl cellulose. There would have been a reasonable Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.   
Example 1 is the only place in the reference that teaches concentrations of one or more binders and one or more rate-controlling polymers. It would have been obvious to have used one or more binders in a concentration of 2.3 wt. % because Kesarwani teaches 2.3 wt. % as a suitable concentration of the one or more binders. It would have been obvious to have used one or more rate-controlling polymers in a concentration of 4.7 wt. % because Kesarwani teaches 4.7 wt. % as a suitable concentration of the one or more rate-controlling polymers. Page five of the office action explains that it would have been obvious to have used a mixture of HPMC and ethyl cellulose in a combined concentration of 4.7 wt. %, where each component is present in a concentration of up to 4.7 wt. % as long at the combined concentration of the two does not exceed 4.7 wt. %. This was explained in the office action, and it is not clear why the appellant stated that each of HPMC and ethyl cellulose would be 4.7 wt. %. The composition suggested by the office action would have been possible and its total components do not exceed 100% as suggested by the appellant. 


The declaration by inventor Muyle has been considered but it is not sufficient to overcome obviousness rejections for the following reasons.
Declarant’s arguments are presented in sections 7-27. 
Arguments in sections 7, 8, and 20 are not persuasive for reasons described above in section 1. Kesarwani requires a composition for modified release of the drug where modified release includes extended release. Uncoated pellets in Kesarwani are described as providing extended release of the drug. There would have been a reasonable expectation of success in forming an extended release dosage form from Kesarwani’s uncoated pellets that provide extended release of the drug. There is no evidence that Kesarwani’s composition comprising uncoated pellets only would not function as intended. 
Arguments in sections 9-11 are not persuasive because replacing one equivalent with another would have been obvious. Kesarwani recognized copovidone and ethyl cellulose as binders, and it would have been obvious to replace one with the other with a reasonable expectation of success both are equally suitable as binders. Declarant’s statement regarding sustained release profile is not persuasive because it is an opinion not supported by evidence. Furthermore, Kesarwani recognized ethyl cellulose as a binder and a rate controlling polymer. 
Arguments in section 12 are not persuasive because express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06. Declarant’s statements regarding the effect of ethyl cellulose on other components in the composition and conclusion that there is no reason to assume that a product would form in the first instance are not persuasive because these opinions that are not supported by evidence. It is noted that the Office does not have means to test prior art compositions to determine their properties and whether or not compositions would form.
Arguments in section 13 are not persuasive because declarant is relying on a single weight ratio in the prior art to show that the claimed range of weight ratios is not obvious. The office action relied on a range of ratios to show that claimed ranges are obvious. 
Arguments in sections 14 and 15 are not persuasive because the declarant summarized examiner’s rejection without providing reasons as to why the rejection is flawed. The declarant reiterated comments with respect to substitution of ethyl cellulose for PVP, and those comments are not persuasive for the same as discussed above in section 12. 
Arguments in section 16 are not persuasive because examiner’s proposed changes to the composition result in a composition having 100% total components as explained above. 
Arguments in section 17 are not persuasive because replacing one equivalent with another supports obviousness. The rejection is based on concentrations that Kesarwani teaches as suitable for the various components of the composition. The rejection is simply based on what 
 Arguments in sections 18 and 19 are not persuasive because declarant’s arguments are based on opinions that are not supported by evidence. The declarant has not provided evidence to show that claimed combination of components and their corresponding concentrations are critical. The declarant argued that proposed modifications would have resulted in a product having dramatically changed properties compared to the starting composition and that there would have been no reasonable expectation of success in forming a composition as proposed by the examiner. These statements are not sufficient to overcome the rejection because they are not supported by evidence. 
Arguments in section 21 are not persuasive because abandonment of the Kesarwani reference is not relevant. 
Arguments in section 22 are not persuasive because Kesarwani teaches that spherical units were formed by extruding, spheronizing, and drying the wet composition (paragraph 0077). As evidenced by Remington’s, such method steps result in the formation of a pellet. 
Arguments and data in sections 23-27 are not persuasive because the data is not sufficient to show that claimed combination of elements and corresponding concentrations results in composition having unexpected properties. Magnified images of compositions CBC-P1-1-19-001 and CBC-P1-1-19-003 visually appear the same. Thus, the composition that contains HPMC (Opadry) only results in the formation of a product that is visually indistinguishable from the composition that contains both HMPC (Opadry) and ethyl cellulose (Surelease). It is also noted that composition CBC-P1-1-19-003 is outside the scope of the claimed invention because the 
The application as filed was reviewed and there is no evidence of unexpected results. 

3. It is not clear why the appellant concluded that proposed modifications of Example 1 only result in a composition comprising HPMC and ethyl cellulose in a 50:50 weight ratio. The calculated weight ratio range of HPMC to ethyl cellulose is based on modifications of composition in Part A as made obvious over Kesarwani. The modified composition in Part A contains 2.3 wt. % ethyl cellulose (binder) and a mixture of HPMC and ethyl cellulose in a combined concentration of 4.7 wt. %, where each component has a concentration of up to 4.7 wt. %. To clarify, each of HMPC and ethyl cellulose is present in the composition in a concentration from greater than 0 % and up to 4.7 %, as long as the combined concentration of the two components is 4.7% and does not exceed 4.7%. The 0.1% of HMPC and 6.9% of ethyl cellulose are used for calculation purposes. In an embodiment where the mixture contains the maximum amount of ethyl cellulose, the total amount of ethyl cellulose in the composition is 2.3% plus less than 4.7%, which is equivalent to less than 7%. Such embodiment would comprise minimum amount or “above 0%” of HMPC. The ratio of 0.1% HPMC to 6.9% ethyl cellulose is equivalent to 1.4:98.6. The embodiment where HPMC is present in concentration of about 4.7% and ethyl cellulose of about 2.3%, the ratio of HMPC to ethyl cellulose is 67:33. The weight ratio range is calculated based on concentrations that were taught by Kesarwani. The calculations are correct and claimed ranges are obvious because claimed ranges overlap with the calculated range. The 
 4. Kesarwani requires pellets intended for oral administration, but does not provide suitable dimensions for said pellets. It would have been obvious to the skilled artisan to look to another reference for suitable dimensions of pellets intended for oral administration. Bechgaard is also concerned with dosage forms intended for oral administration where dosage forms are in the form of pellets. It would have been obvious to the skilled artisan to make Kesarwani’s pellets having dimensions of pellets disclosed by Bechgaard, with a reasonable expectation of success in obtaining a dosage form intended for oral administration because Bechgaard teaches that said dimensions are suitable for making pellets intended for oral administration. It is irrelevant that Bechgaard’s pellets comprise components that are different from components in Kesarwani’s pellets. The Bechgaard reference is only relied upon for dimensions of pellets intended for oral administration. The application as filed was reviewed and there is no evidence that claimed pellet dimensions are critical.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALMA PIPIC/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615  

                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an